       Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 1 of 8




                                  SETTLEMENT AGREEMENT

       Defen se Distributed ("DD"), Second Amendment Foundation, Inc. ("SAF"), and Conn

Williamson (collectively , "Plaintiffs,") and the United States Department of State ("State"), the

Secretary of State, the Directorate of Defense Trade Controls ("DDTC"), the Deputy Assistant

Secretary , Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy

(collectively, "Defendants "), out of a mutual desire to resolve all of the claims in the case

captioned Defense Distributed, etal. v. Dep'to fState, etal., Case No . 15-cv-372-RP (W.D.

Tex.) (the "Actio n") without the need for further litigation and without any admission of liability,

hereby stipulate and agree as follows:

       Plaintiffs and Defendant s do hereby settle all claims, issues, complaints, or actions

described in.the case captioned, and any and all other claims, complaints, or issues that have

been or could have been asse1ted by Plaintiffs against Defendant s in accordance with the

following terms and conditions:



I.      Consideration : In consideration of Plaintiffs' agreement to dismiss the claims in the

Action with prejudice as described in paragraph 2, below, Defendant s agree to the following, in

accordance with the definitions set forth in paragraph 12, below:

       (a)     Defendants' commitment to draft and to fully pursue, to the extent authorized by

               law (including the Administrative Procedure Act), the publication in the Federal

               Register of a notice of proposed rulemaking and final rule, revising USML

               Category I to exclude the technical data that is the subject of the Action.

        (b)    Defendants' announcement, while the above-referenced final rule is in

               development, of a temporary modification, consistent with the International
Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 2 of 8




      Traffic in Arms Regulation s (ITAR), 22 C.F.R. § 126.2 , of U SML Category I to

      exclude the technical data that is the subject of the Action. The announcement

      will appear on the DDTC website , www.pmddtc.state.gov , on or before July 27,

      2018.

(c)   Defendant s' issuance of a letter to Plaintiff s on or before Jul y 27 , 2018 , signed by

      the Deputy As sistant Secretar y for Defen se Trade Control s, advi sing that the

      Published File s, Ghost Gunner Files , and CAD File s are appro ve d for public

      release (i.e., unlimit ed distribution ) in any form and are exe mpt from the export

      licensing requirem ent s of the ITAR because they sati sfy the criteria of 22 C.F.R. §

      125.4(b)(13). For the purpo ses of22 C.F.R. § 125.4(b)(13) the Department of

      State is the cogni zant U.S. Government department or agenc y, and the Directorate

      of Defense Trade Contro ls has delegated authorit y to issue this appro val .

(d)   Defendants ' ackno wledgment and agreemen t that the temporar y modifica tion of

      U SML Category I permit s any United States person , to include DD 's customer s

      and SAF' s memb ers, to access , discu ss, use, reproduce, or oth erw ise benefit from

      the technical data that is the subject of the Action , and that the letter to Plaintiff s

      permit s an y such person to access, discuss, use, reprodu ce or oth erwi se benefit

      from th e Publi sh ed Files, Gho st Gunn er Files, and CAD Files.

(e)   Paym ent in the amount of $39,581.00. Thi s figur e is inclusive of any interest and

      is the only payment that will be made to Plaintiff s or their coun sel by De fendants

      un der thi s Settlement Agreement. Plaintiff s' coun sel will pro vide Defendant s'

                                          2
     Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 3 of 8




             counsel with all information necessary to effectuate this payment.

     The items set forth in subparagraphs (a) through (e) above constitute all relief to be

     provided in settlement of the Action, including all damages or other monetary relief,

     equitable relief, declarator y relief, or relief of any form, includin g but not limited to,

     attorneys' fees, costs , and/or relief recoverable pursuant to 2 U.S.C. § 1302, 2 U.S.C. §

     1311, 2 U.S.C. § 1317, 22 U.S.C. § 6432b(g) , 28 U.S.C. § 1920, Fed. R. Civ. P. 54(d),

     and the Local Rules.



2.   Dismissal with Prejudice: At the time of the execution of this Settlement Agreement,

     Plaintiffs agree to have their counsel execute and provide to Defendants' counse l an

     original Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ . P.

     41(a)(l)(A)(ii) and 41(a)(l)(B). Counsel for Defendants agree to execute the stipulation

     and file it with the Court in the Action, no sooner than 5 business days after the

     publication of the announcement described in Paragraph l(b) of this Settlement

     Agreement and issuance of the letter described in Paragraph l(c) of this Settlement

     Agreement. A copy of the Stipulation for Dismissal with Prejudice is attached hereto.



3.   Release: Plaintiffs , for themselves and their administrators, heirs, representatives,

     successors, or assigns, hereby waive, release and forever discharge Defendants , and all of

     their components, offices or establishment s, and any officers, employees , agents, or

     successors of any such components, offices or establishments, either in their official or

                                                 3
     Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 4 of 8




     individual capacities, from any and all claims, demands and causes of action of every

     kind, nature or description , whether currently known or unknown, which Plaintiffs may

     have had, may now have, or may hereafter discover that were or could have been raised

     in the Action.



4.   No Admission of Liability:·This Settlement Agreement is not and shall not be construed

     as an admission by Defendants of the truth of any allegation or the validity of any claim

     asserted in the Action , or of Defendants' liability therein . Nor is it a concession or an

     admission of any fault or omission in any act or failure to act. Nor is it a concession or

     admission as to whether the monetary or equitable relief, attorneys' fees, costs, and

     expenses sought by Plaintiffs in the Action, are reasonable or appropriate . None of the

     terms of the Settlement Agreeme nt may be offered or received in evidence or in any way

     referred to in any civil , criminal, or administrative action other than proceedings

     permitted by law, if any, that may be necessar y to consummate or enforce this Settlement

     Agree m ent . The terms of thi s Se ltlement Agreemi::nt shall not bt: 1.:onstrued as an

     admission by Defendant s that the consideration to be given hereunder represents the

     relief that could be recovered after trial. Defendants deny that they engaged in ultra vires

     actions, deny that they violated the First Amendme nt, Second Amendment , or Fifth

     Amendment of the United States Constitution , and maintain that all of the actions taken

     by Defendants with respect to Plaintiff s comply fully with the law, including the United

     States Constitutio n.

                                                 4
       Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 5 of 8




 5.    Merger Clause: The terms of this Settlement Agreement constitute the entire agreement

       of Plaintiffs and Defendant s entered into in good faith, and no statement, remark ,

       agreement or understandin g, oral or written, which is not contained therein, shall be

       recognized or enforced. Plaintiff s acknow ledge and agree that no promis e or

       representation not contained in this Settlement Agreement has been made to them and

       they acknowledge and represent that this Settlement Agreement contains the entire

       understanding between Plaintiffs and Defendants and contains all term s and conditions

       pertaining to the compromise and settlement of the dispute s referenced herein. Nor does

       the Parties' agreement to this Settlement Agreement reflect any agreed-upon purpose

       other than the desire of the Parties to reach a full and final conclusion of the Action, and

       to resolve the Action without the time and expense of further litigation.



· 6.   Amendments: This Settlement Agreement cannot be modified or amended except by an

       instrument in writing, agreed to and signeu b y lht: Parlit:s, nor shall any provision hereof

       be waived other than by a written waiver , signed by the Partie s.



 7.    Binding Successors : This Settlement Agreement shall be binding upon and inure to the

       benefit of Plaintiff s and Defendants, and their respective heir s, executors , successors,

       assigns and persona l representatives, including any persons, entities, departments or

       agencies succeedin g to the interests or obligations of the Parties.

                                                  5
       Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 6 of 8




8.     Consultation with Counsel: Plaintiff s acknowledges that they have discus sed this

       Settlement Agreement with their coun sel, who has explained these documents to them

       and that they under stand all of the te1ms and conditions of thi s Settlement Agreement.

       Plaintiffs further acknowledge that they have read this Settlement Agreement, understand

       the contents ther eof, and execute this Settlement Agreement of their own free act and

       deed . The undersigned represent that they are fully authori zed to enter into this

       Settlement Agreement.



9.    . Execution: This Settlement Agreemen t may be executed in one or more counterparts,

       each of which shall be deemed an original, and all of which together constitute one and

       the same instrum ent , and photographic copies of such signed counterparts m ay be used in

       lieu of the original.



10.    Jointly Drafted Agreement. · This Settlement Agreement shall be consiuen:<l a juinlly

       drafted agreement and shall not be construed against any party as the drafte r.



11.    Tax and Other Consequences: Compliance with all applicable federal , state, and local tax

       requirements shall be the sole responsibility of Plaintiff s and their counse l. Plaintiff s and

       Defendants agree that nothin g in thi s Settlement Agreement waives or modifies federal,

       state, or local law pertaining to taxes, offsets, levies, and liens that may app ly to this

                                                  6
      Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 7 of 8




      Settlement Agreement or the settlement proceeds, and that Plaintiffs are executing this

      Settlement Agreement without reliance on any representation by Defendants as to the

      application of any such law.



12.   Definitions: As used in this Settlement Agreement, certain terms are defined as follows:

             The phra se "Published Files" mean s the files described in paragraph 25 of
             Plaintiffs ' Second Amended Complaint.
             The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
             Plaintiffs ' Second Amended Complaint.
             The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs'
             Second Amended Complaint.
             The phrase "Other Files" means the files described m paragraphs 44-45 of
             Plaintiffs ' Second Amended Complaint.
             The phrase "Military Equipment' means (1) Drum and other maga zines for
             firearms to .50 caliber ( 12.7 mm) inclusive with a capacity greater than 50 rounds,
             regardless of juri sdiction of the firearm , and specially designed parts and
             components therefor ; (2) Parts and component s specially designed for conver sion
             of a semi-automatic firearm to a full y aulomatic firearm ; (3) Acces sories or
             attachments specially designed to automatically stabilize aim (other than gw1
             rests) or for automatic targeting, and specially designed parts and components
             therefor.
             The phra se "technical data that is the subject of the Action" means: (1) the
             Publi sh ed_Files; (2) the Ghost Gunn er Files; (3) the CAD Files; and (4) the Other
             Files insofar as those files regard items exclusively: (a) in Category I(a) of the
             United States Munition s List (USML), as wen as barrels and receivers covered by
             Category I(g) of the USML that are components of such items; or (b) items.

                                              7
            Case 1:18-cv-00637-RP Document 117-1 Filed 11/10/20 Page 8 of 8




            covered by Category I(h) of the USML solely by reference to Category I(a),
            excluding Military Equipm~nt.

Dated: ~e   ~7.2018

                                        Dated:   .:r
                                                  Ll'\L~4,     2018




                                                 Matthew A. Gol~~i;::::,,----
                                                 Snell & Wilmer LLP
                                                 One South Church Ave. Ste. 1500
                                                 Tucson, Arizona 85701
                                                 Counsel for Plaintiffs


                                       Dated:    J~ d.~        2018




                                                Stuart J. Robinson
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                20 Massachusetts Ave., N.W.
                                                Washington, D.C. 20001
                                                Tel. (202) 353-0533

                                                Counsel for Defendants




                                            8
